IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN CORSALE and DAVID TAYLOR, )
individually and on behalf of all other )

similarly situated, ) Civil Action No. 18-996
)

Plaintiffs, ) Judge l\/larilyn J. Horan
)
v. )
)
SPERIAN ENERGY CORPORATION, )
)
Defendant. )

OPINION AND ORDER

Plaintiffs John Corsale and David Taylor, individually and on behalf of all others
similarly situated, bring a putative class action against Defendant Sperian Energy Corporation
under Pennsylvania common law and Pennsylvania’s Unfair Trade Practices and Consumer
Protection Lavv, 73 P.S. § 201-l et seq. (ECF No. 31). The Complaint Was first filed by Plaintiff
Corsale on May 24, 2018 in the Eastern District of Pennsylvania. (ECF No. 1). Defendant
Sperian Energy moved to transfer venue to the Western District of Pennsylvania, (ECF No. 13),
Which the court granted on July 19, 2018, (ECF No. 15).

On August 21, 2018, Plaintiff Corsale, novv joined by Plaintiff Taylor, filed an Amended
Complaint vvith leave of court. (ECF No. 31). On September 25, 2018, Defendant Sperian
Energy filed a Motion to Dismiss for failure to'State a claim under Fed. R. Civ. P. l2(b)(6). (ECF
No. 36). The parties subsequently filed briefs and notice of supplemental authority for the
Court’s consideration (ECF Nos. 37, 46, 49, 52, 53, 54, 56, 60). ln addition to its brief in
support of the l\/lotion to Dismiss, Defendant Sperian Energy submitted additional evidence for

the Court’s consideration (ECF Nos. 36-2 through 36-10). On March 15, 2019, the Court

notified the parties that, in accordance with Fed. R. Civ. P. l2(d), the Court would be treating the
Motion to Dismiss, at least in part, as a Motion for Summary Judgment. (ECF No. 55; see also
ECF No. 59). AS explained again by the Court at the April 2, 2019 oral argument, the only
matter that would be considered in the nature of summary judgment would be the materials that
Defendant Sperian Energy attached to its Motion to Dismiss Plaintiffs were given notice of the
Court’s potential consideration of these materials in order to afford Plaintiffs the opportunity to
respond and argue. After careful consideration, however, the Court finds it does not need the
extra-pleading materials to decide this Motion, as these materials ultimately do not alter the
Court’s analysis of the present issues

For the follow reasons, Defendant Sperian Energy’s l\/lotion to Dismiss will be granted

I. Factual Background

The wholesale electricity market is regulated by the Federal Energy Regulatory
Commission and, in Pennsylvania, is administered by the PJM lnterconnection. (ECF No. 31, at
11 69). Utility companies purchase electricity in the wholesale electricity market and then resell
the electricity to their customers Icl. Historically, energy markets were heavily regulated, and
“[t]he rates that utilities could charge were strictly controlled.” Id. at 11 2. However, in the
l990s, state energy markets, including Pennsylvania’s, were deregulated in the hope that
competition between energy providers would help lower energy costs for consumers Id. at W 2,
23. Deregulation resulted in the emergence and growth of electric generation suppliers Ia’. at
11 2.

An electric generation supplier, or EGS, is an entity that, like a utility, buys electricity at
the wholesale rate from companies that produce energy, and then sells that electricity to

consumers with a markup. Ia’. at il 25. Through deregulation, EGSS are supposed to able to

accomplish a reduction in consumers’ costs by using “innovative purchasing strategies,” such as
“owning electricity production facilities; purchasing electricity from wholesale marketers and
brokers at the price available at or near the time it is used by the retail consumer; and purchasing
electricity in advance by purchasing for the delivery of electricity in the future at a predetermined
price.” Id. EGSS do not produce or deliver the electricity to consumers; rather, the electricity
production companies continue to deliver the electricity to consumers’ utility companies which
in turn deliver the electricity to the consumers Ia’. In other words, EGSS “supply” electricity by
“play[ing] a middleman role” and acting as “brokers and traders” of electricity. Id. at 1111 25, 27.
Consequently, “[t]he customer’s existing utility continues to bill the customer for both the energy
supply and delivery costs,” and “[t]he only difference to the customer is which company sets the
price for the customer’s energy supply.” Icl. at 11 27.

Defendant Sperian Energy Corporation is an EGS that has its principal place of business
in Houston, Texas and operates in the Pennsylvania market. Icl. at 1111 20, 22. In or around June
,2015, Defendant Sperian Energy solicited Plaintiff John Corsale, a citizen of Pennsylvania, by
mail, promising that Defendant Sperian Energy “would provide him a competitive rate if he
switched” from his utility company, l\/led-Ed, to Defendant Sperian Energy. Id. at 1111 18, 40.
Upon receiving the solicitation letter, Plaintiff Corsale called Defendant Sperian Energy to learn
more, and Defendant Sperian Energy allegedly “reaffirmed its promises of a competitive rate if
Plaintiff switched to its electricity plan.” Id. at 11 40. During the phone call, Plaintiff Corsale
switched from his existing utility to Defendant Sperian Energy. Id. at 11 41. Plaintiff Corsale
thereafter received a welcome letter, dated June 30, 2015, along with a document detailing the
“Terms and Conditions” of the agreement (ECF No. 31-1, at 2; ECF No. 31, at 11 49). This
initial writing stated that the parties agreed Plaintiff Corsale was bound for a three-month term,

during which time he would pay a fixed rate for electricity. (ECF No. 31-1, at 2). The letter also
3

stated that Defendant Sperian Energy would charge a monthly Energy Service Fee of $4.93, and
explained that if Plaintiff Corsale wished to terminate his agreement with Defendant Sperian
Energy during the initial three-month term, he would be subject to a 349 early termination fee.
Ia’. at 2-3. Additionally, the Terms and Conditions explained that if Plaintiff Corsale chose to
continue with Defendant Sperian Energy beyond the initial three-month term, the agreement
would roll over to a month-to-month variable rate. (ECF No. 31, at 1111 43, 47). The Terms and
Conditions stated

This agreement does not renew automatically At the end of the initial term, if you
do not choose a new product, your term products will rollover into a month-to-
month variable product . . . You will receive two written notices from us either as
a bill message or in a separate email or direct mail that precedes either the expiration
date of your Agreement or the effective date of any proposed changes in Terrns.
We will explain your options to you in these two advanced notifications. _

If you have a variable product agreement with us, Sperian Energy may amend the
terms of this Agreement at any time, consistent with any applicable law, rule or
regulation, by providing notice to Customer of such amendment at least thirty (30)
days prior to the effective date thereof. Sperian Energy will supply Customer with
a current version of this document annually and upon request

(ECF No. 31-1, at 3-4). As to the variable rate price structure, the Terms and Conditions
provided

The price for our Month to Month variable product will be calculated monthly and
may change each month in response to market fluctuations based on several
conditions including the wholesale electricity prices in PJM. Sperian Energy’s
price may be higher or lower than the [Electric Distribution Company’s (EDC’s)]
rate in any given month. There is no cap to this variable rate and the rate you pay
will be listed on the billing invoice you receive monthly from your EDC. The
variable product includes the price for electric generation, transmission, related
services and will include the Pennsylvania Gross Receipts Tax. lt does not include
distribution charges, any applicable state or local sales taxes (if any) or (if
applicable) Sperian’s Monthly Energy Service Fee of $4.93.

Id. at 4. The Terrns and Conditions also provided that “No savings are guaranteed.” Ia'.
The Terms and Conditions further stated that the parties agreed that the Uniform

Commercial Code (UCC) applied to the parties’ agreement, and that electricity was a “good” for

4

purposes of the UCC. Id. at 5. The Terms and Conditions included an integration clause. Ia’. at
6. Lastly, the Terms and Conditions provided a right to rescind the agreement within three days
of Plaintiff Corsale’s receipt of the welcome letter and Terms and Conditions Icl. at 4.

ln a letter dated August 18, 2015, Defendant Sperian Energy notified Plaintiff Corsale1
that the end of his initial three-month term was approaching, on or about October 3, 2015. (ECF
No. 36-2, at 2; ECF No. 31, at 11 50). The letter stated, “We would like to continue to provide
you with low cost energy and most important, keep you as a happy Sperian Energy Customer.”
(ECF No. 36-2, at 2). The letter also served as a notification to Plaintiff Corsale that Defendant
Sperian Energy had updated its Terms and Conditions (ECF No 31, at 11 50; ECF No. 36-2, at
2). Plaintiffs allege that the Updated Terms and Conditions gave Defendant Sperian Energy
“greater ‘discretion’ to set its variable rates” than the lnitial Terms and Conditions did. (ECF No.
31, at 11 50). The language at issue in the Updated Terms and Conditions stated, “lf you select a
variable product, the price will be calculated monthly and may change each month in response to
market fluctuations and conditions at the discretion of Sperian Energy.” (ECF No. 36-2, at 3).
The remaining language regarding pricing stayed almost entirely the same, namely that

Sperian Energy’s price may be higher or lower than the EDC’s rate in any given

month. The price includes the price for electric generation, transmission, and

related services and includes reimbursement for the state gross receipts tax. lt does

not include distribution charges, state and local sales taxes, if applicable, or non-

recurring charges such as (for illustration purposes only) collection fees

Ia’. Other relevant terms, such as applicability of the UCC and the integration clause, also

remained the same. Id. at 4~5.

 

1 Plaintiffs allege that Plaintiff Corsale did not receive his Updated Terms and Conditions, (ECF
No. 31, at 11 53), but nonetheless rely on the existence of the Updated Terms and Conditions to
support their allegations see ia’. at 1111 50-57.

Then, in or around November 2015, Defendant Sperian Energy solicited Plaintiff David
Taylor, also a citizen of Pennsylvania, by telephone, allegedly promising “that Sperian would
provide him with a competitive rate if he switched.” (ECF No. 3 l, at 1111 19, 44). During this
phone call, Plaintiff Taylor switched to Defendant Sperian Energy for electricity Id. at 11 45.
Defendant Sperian Energy sent Plaintiff Taylor a welcome letter, dated November 5, 2015, and a
document detailing the “Terms and Conditions” of the parties’ agreement, which were virtually
identical to Plaintiff Corsale’s welcome letter and lnitial Terms and Conditions (ECF No. 31-2;
ECF No. 31, at 11 49). And, like Plaintiff Corsale, prior to the end of Plaintiff Taylor’s initial
three-month term, Plaintiff Taylor received an identical letter from Defendant Sperian Energy,
dated December 29, 2015, informing Plaintiff Taylor that his three-month term would end on or
about February 13, 2016, and that the Terms and Conditions had been updated. (ECF No. 36-3,
at 2). The Updated Terms and Conditions received by Plaintiff Taylor in December 2015 were
identical to the Updated Terms and Conditions that were sent to Plaintiff Corsale in August 2015.
(ECF No. 31, at 11 50; ECF No. 36-3, at 3~5).

Neither Plaintiff Corsale nor Plaintiff Taylor cancelled his contract with Defendant
Sperian Energy at the conclusion of the initial three-month term, and their contracts rolled over
into a month-to-month variable rate plan. (ECF No. 31, at 1111 64, 66). Plaintiffs’ monthly bills
included a comparison of the rate charged that month by Defendant Sperian Energy and the rate
charged by Plaintiffs’ utility company. [d. at 11 65 n.10; 11 67 n. 12. During the time that Plaintiff
Corsale was under a month-to-month variable rate plan, Defendant Sperian Energy charged
Plaintiff Corsale at a rate that ranged from 13% to 102% greater than the rate Plaintiff Corsale
would have paid had he stayed with his prior utility company, Met-Ed. Ia’. at 11 65. Similarly,

Defendant Sperian Energy charged Plaintiff Taylor at a rate that ranged from 6% to 135 % greater

than the rate Plaintiff Taylor would have paid his prior utility company, West Penn Power. lcl. at
11 67.

Plaintiffs contend that utilities like Met-Ed and West Penn Power “purchase electricity for
their customers via a competitive procurement process from the same wholesale electricity
market” as other Pennsylvania electricity retailers, so their rates accurately reflect “rates that are
based on wholesale electricity prices and market conditions.” Id. at 11 68. Additionally, Plaintiffs
allege that because Defendant Sperian Energy “can purchase electricity from any number of
markets using any number of purchasing and hedging strategies, . . . its cost for purchasing
electricity should at the very least reflect (if not undercut) utilities prices.” Icl. at 11 26. ln support
of these allegations, Plaintiffs provide four comparison charts in the Amended Complaint,
comparing the rate Defendant Sperian Energy charged Plaintiff Corsale to Plaintiff Corsale’s
former utility, id. at 11 65, and to wholesale market rates, id. at 11 73; and comparing the rate
Defendant Sperian Energy charged Plaintiff Taylor to Plaintiff Taylor’s former utility, icl. at 11 67,
and to wholesale market rates, id. at 11 74.

Plaintiffs Corsale and Taylor allege that they, and others like them, “incurred excessive
charges for electricity” because of Defendant Sperian Energy’s “deceptive conduct, improper
pricing practices and price gouging.” Icl. at 1111 18-19. Plaintiff Corsale cancelled his contract
with Defendant Sperian Energy in April 2018, two and a half years, or approximately thirty
billing periods, after the contract rolled over to a variable rate plan. Ia’. at 11 18. Plaintiff Taylor
likewise canceled his contract with Defendant Sperian Energy in July 2018, two years and five
months, or approximately twenty-nine billing periods, after his contract rolled over to a variable
rate plan. Icl. at 11 19.

Based on the foregoing, Plaintiffs bring three claims under Pennsylvania law, individually

and on behalf of others similarly situated, in order to “redress Defendant’s deceptive pricing

7

practices that have caused thousands of Pennsylvania consumers to pay more for their electricity
than they should otherwise have paid.” Id. at 11 l. ln Count I, Plaintiffs assert a claim for breach
of contract, and in the alternative, in Count lll, they assert a claim for unjust enrichment Icl. at
1111 97~104, 114~18. ln Count ll, Plaintiffs allege a claim under Pennsylvania’s Unfair Trade
Practices and Consumer Protection Law (UTPCPL), 73 P.S. § 201-l et seq. Icl. at 1111 105-13.
Defendant Sperian Energy moves to dismiss all claims under Federal Rule of Civil Procedure

iz(b)(§). (ECF NO. 36).

II. Legal Standards

ln deciding a motion to dismiss a complaint under Rule l2(b)(6), a court must first
“accept all factual allegations as true” and “construe the complaint in the light most favorable to
the plaintiff.” Eicl v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (internal quotations omitted).
The court then must “deterrnine whether, under any reasonable reading of the complaint, the
plaintiff may be entitled to relief.” Icl. A complaint is sufficient only when it is facially
plausible, meaning that the court is able “to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Aslzcroft v. Iql)al, 556 U.S. 662, 678 (2009) (citing Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). To be plausible on its face, the complaint
must contain more than “[t]hreadbare recitals of the elements of a cause of action” and “mere
conclusory statements” la’. The court need not “accept unsupported conclusions and
unwarranted inferences.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013).

Furtherrnore, “in evaluating a motion to dismiss, courts are not limited to the four corners
of the complaint, but may also consider evidence integral to or explicitly relied upon therein.”
Tanksley v. Daniels, 902 F.3d 165, 172 (3d Cir. 2018) (internal quotations omitted). However, if

matters outside the complaint and the relied-upon evidence “are presented to and not excluded by

the court,” Rule l2(d) requires that the Rule 12(b)(6) motion to dismiss be treated as a motion for
summary judgment under Rule 56. Fed. R. Civ. P. l2(d); see also Bruni v. Ciiy of Pittsburgh,
824 F.3d 353, 360 (3d Cir. 2016) (quoting 5C Charles Alan Wright et al., Fed. Prac. & Proc.

Civ. § 1366 (3d ed.)) (“‘The element that triggers the conversion [from a Rule 12(b)(6) dismissal
motion into a Rule 56 motion for summary judgment] is a challenge to the sufficiency of the
pleader’s claim supported by extra-pleading material.”’). When such outside matters are
considered, “[a]ll parties must be given a reasonable opportunity to present all the material that is
pertinent to the motion.” Fed. R. Civ. P. l2(d). Thus, the court must give the parties “‘notice of
its intention to convert the motion and allow[] an opportunity to submit materials admissible in a

summary judgment proceeding or allow[] a hearing.”’ Bruni, 824 F.3d at 361 (quoting Rose v.

Bame, 871 F.zd 331,342(3<1 Cir. 1989)).

III. Discussion
A. Breach of contract claim

Defendant Sperian Energy first moves to dismiss Count l, in which Plaintiffs bring a
claim for breach of contract, for failure to state a claim. ln order to sufficiently plead a claim for
breach of contract under Pennsylvania law, a plaintiff must allege facts showing “(l) the
existence of a contract, including its essential terms, (2) a breach of a duty imposed by the
contract, and (3) resultant damages.” Haywood v. Univ. of Pittsburgh, 976 F. Supp. 2d 606, 625
(W.D. Pa. 2013). ln Count l, Plaintiffs Corsale and Taylor allege that they and the putative class
entered into valid contracts_the lnitial Terms and Conditions-with Defendant Sperian Energy.
(ECF No. 31, at 11 98). Plaintiffs allege that Defendant Sperian Energy beached the lnitial Terms
and Conditions “by charging exorbitant energy rates that are not based on ‘wholesale market

conditions,”’ and that Plaintiffs incurred damages because they paid the exorbitant rates Icl. at

1111 101, 103. Plaintiffs contend that the Updated Terms and Conditions do not apply because
they constitute contract modifications that are unenforceable due to a lack of consideration Ia'. at
11 13.

Defendant Sperian Energy puts forward several arguments as to why Plaintiffs’ breach of
contract claim should be dismissed First, Defendant Sperian Energy argues that it was not
required to base its rates on wholesale market conditions under either the lnitial or the Updated
Terms and Conditions (ECF No. 37, at 12~13). Second, Defendant Sperian Energy argues that
even if it had an obligation to base its rates on wholesale market conditions, Plaintiffs’
allegations that Defendant Sperian Energy’s rates were higher than the rates of the local utility
providers, and that Defendant Sperian Energy’s rates did not track\the wholesale rates in PJM,
are insufficient to show a breach of contract. Ia'. at 14, 16. Lastly, Defendant Sperian Energy
contends that Plaintiffs’ breach of contract claim is barred by the voluntary payment doctrine and

by the pre-suit notice requirement of the UCC. Icl. at 19.

]. Enforceabilily oflhe Updated Terms and Conditions

The first issue to address is which contract terms control: the lnitial or the Updated Terms
and Conditions To sufficiently plead the existence of a contract, the plaintiff must allege facts
showing that (1) “both parties manifested an intention to be bound by the agreement,” (2) “the
terms of the agreement are sufficiently definite,” and (3) there was consideration Blair v. Scott
Specialzy Gases, 283 F.3d 595, 603 (3d Cir. 2002). Consideration, of course, is a bargained-for
exchange between the parties, Comell Narberth, LLC v. Borough of Narl)erih, 167 A.3d 228, 237
(Pa. Commw. Ct. 2017), and it is often formed by mutual promises, see Betlzlehem Area Sch.
Dist. v. Zhoa, 2012 U.S. Dist. LEXIS 37313, at *6 (E.D. Pa. Mar. 19, 2012) (“lt is a general

principle of contract law that mutual promises are valid consideration.”). Under Pennsylvania

10

common law, once a contract is formed, additional consideration is required to modify the
contract. Greishaw v. Base Mfg., 2008 U.S. Dist. LEXlS 13066, at *12 (W.D. Pa. Feb. 21,
2008). On the other hand, if the UCC, rather than common law, applies to a contract, then an
agreement modifying the contract does not need consideration in order to be binding. 13 P.S.
§ 2209(a). Here, Plaintiffs allege that the Updated Terms and Conditions are unenforceable due
to lack of consideration (ECF No. 31, at 11 13). Defendant Sperian Energy argues that, under the
UCC, consideration is not necessary for contract modifications (ECF No. 49, at 6). However,
both sides seem to misunderstand the nature of their contractual relationship

Starting with the lnitial Terms and Conditions, which the parties agree governed their
relationship at the outset, the parties agreed to be bound for a term of three months (ECF No.
31-1, at 2 ; ECF No. 31-2, at 2). During that three-month term, Plaintiffs agreed to pay a monthly
fixed rate and Defendant Sperian Energy agreed to supply Plaintiffs’ electricity needs (ECF No.
31-1, at 2; ECF No. 31-2, at 2). The lnitial Terms and Conditions also included Defendant
Sperian Energy’s notification to Plaintiffs that the agreement would be modified following the
completion of the three-month term, such that Defendant Sperian Energy would continue to
supply Plaintiffs electricity, but that Plaintiffs would pay a variable rate that could change from
month to month. (ECF No. 3l-l, at 3; ECF No. 31-2, at 3). Additionally, Plaintiffs would be
able to terminate their relationships with Defendant Sperian Energy at any time after the three-
month term without penalty. (ECF No. 31-1, at 4; ECF No. 31-2, at 4). The lnitial Terms and
Conditions also provided that if Plaintiffs did not notify Defendant Sperian Energy of their intent
to cancel Defendant Sperian Energy as their supplier following the three-month term_in other
words, if Plaintiffs did not notify Defendant Sperian Energy that they rejected the modification-
Defendant Sperian Energy essentially Would take Plaintiffs’ silence as acceptance of the offer.

(ECF No. 31-1, at 3; ECF No. 31-2, at 3).
ll

The lnitial Terms and Conditions further stated that if Defendant Sperian Energy decided
to modify the terms or conditions that would apply to the month-to-month contractual
relationship, Defendant Sperian Energy would give Plaintiffs at least thirty days’ notice prior to
the effective date of said modification (ECF No. 31-1, at 3; ECF No. 31-2, at 3). By providing
Plaintiffs thirty days’ notice of a proposed modification, Defendant Sperian Energy would be
giving Plaintiffs the opportunity either to reject the modification by contacting and canceling
Defendant Sperian Energy as their supplier, or to accept the modification by remaining silent, as
was the parties’ agreed-upon method of acceptance. (ECF No. 31-1, at 3; ECF No. 31-2, at 3).
ln sum, Defendant Sperian Energy’s notice to Plaintiffs of impending modifications, plus the
Plaintiffs’ opportunity to accept or reject the modifications constitutes a bargained-for
exchange_that is, consideration

l\/lore than thirty days prior to the end of the three-month term, and thus prior the
beginning of the first month-to-month billing period, Defendant Sperian Energy did just that: it
notified Plaintiffs that it had updated its Terms and Conditions, effective upon the end of the
initial three-month term. (ECF No. 31, at 1111 56-5 7). Such change constituted a modification
that Plaintiffs accepted by remaining silent and not canceling Defendant Sperian Energy as their
electricity supplier. Thus, not only was there a manifestation of intent to be bound,2 but there
was also consideration to support the modification: the parties made mutual promises to perform.
Defendant Sperian Energy promised to supply electricity to Plaintiffs beyond the initial three-

month term, and, in exchange, Plaintiffs promised to pay Defendant Sperian Energy. Because

 

2 Additionally, Plaintiffs’ acceptance of the modification is evidenced by the fact that Plaintiffs
paid the bills they received from Defendant Sperian Energy.

12

consideration exists to support the modification, Defendant Sperian Energy’s argument that the
UCC applies is irrelevant as to this point, and need not be discussed here.

Therefore, to the extent that the terms of the agreement are sufficiently definite, the
Updated Terms and Conditions are the controlling contracts3 Accordingly, the contractual
language relevant to Plaintiffs’ breach of contract claim is,

lf you select a variable product, the price will be calculated monthly and may

change each month in response to market fluctuations and conditions at the

discretion of Sperian Energy. Sperian Energy’s price may be higher or lower than
the EDC’s rate in any given month. The price includes the price for electric
generation, transmission, and related services and includes reimbursement for the
state gross receipts tax. lt does not include distribution charges state and local
sales taxes, if applicable, or non-recurring charges such as (for illustration

purposes only) collection fees

(ECF No. 36-2, at 3; ECF No. 36-3, at 3) (emphasis added).

2. Breach

Having determined that the Updated Terms and Conditions are the contracts that govern
the parties’ relationships in this case, the Court now turns to the issue of whether Defendant
Sperian Energy breached those contracts As stated above, a plaintiff sufficiently pleads a breach
of contract claim by alleging facts that show “(1) the existence of a contract, including its
essential terms, (2) a breach of a duty imposed by the contract, and (3) resultant damages”
Haywood, 976 F. Supp. 2d at 625. As to the second element, in order to satisfy Rule 8(a), and

thus pass muster under Rule l2(b)(6), “a complaint must identify the portions of the contract that

 

3 Although Plaintiffs attached only the welcome letter and lnitial Terrns and Conditions to the
Amended Complaint, Plaintiffs relied upon the Updated Terms and Conditions throughout the
Amended Complaint. (ECF No. 31, at 1111 48, 50, 56-58). Defendant Sperian Energy provided
the Updated Terms and Conditions as exhibits attached to its l\/lotion to Dismiss (ECF Nos. 36-
2, 36-3). Because the Updated Terms and Conditions are “integral to or explicitly relied upon”
by the Amended Complaint, see Tanksley, 902 F.3d at 172, the Court may properly consider the
Updated Terms and Conditions without converting the Motion to Dismiss to a Motion for
Summary Judgment as to Count l.

13

were allegedly breached.” Churchill Downs, ]nc. v. NLR Entrn ’t, LLC, 2015 U.S. Dist. LEXlS
135334, at *9 (D.N.J. Oct. 5, 2015); see also Haa v. Wells Fargo Bank, N.A., 2017 U.S. Dist.
LEXlS 193010, at * 15 (E.D. Pa. Nov. 21, 2017) (stating that “a claim for breach of contract must
plead the breach of a specific duty imposed by a contract”).

Here, Plaintiffs’ breach of contract claim is based, in large part, on specific language in
the lnitial Terms and Conditions that is not present in the Updated Terms and Conditions
(Cornpare ECF No. 31-1, at 4, with ECF No. 36-2, at 3). Plaintiffs’ claim does not plead the
breach of any specific duty imposed by the governing contract, the Updated Terms and
Conditions Therefore, the breach of contract claim in Count l of the Amended Complaint must
be dismissed

Moreover, even if Plaintiffs’ allegations in Count l did address the relevant language of
the Updated Terms and Conditions, the claim still fails As noted above, Plaintiffs allege that
Defendant Sperian Energy breached each of the contracts “by charging exorbitant energy rates
that are not based on ‘wholesale market conditions’ because when wholesale market rates go
down Sperian’s rates go up or stay the same.” (ECF No. 31, at11 101). Plaintiffs appear to base
their allegation of breach on two things: first, that Defendant Sperian Energy breached its
contract by charging ‘Fexorbitant rates,” and second, that Defendant Sperian Energy breached by
charging rates that did not correlate with wholesale market rates

a. Exorbitant energy rates

Plaintiffs allege that by charging Plaintiffs “rates that are substantially higher than those
of competitors,” Defendant Sperian Energy breached its contracts (ECF No. 31, at 11 78). ln
Orange v. Starion Energy PA, Inc. , the Third Circuit Court of Appeals addressed a similar breach
of contract claim, in which the plaintiff alleged that the defendant “‘charg[ed] customers an

arbitrary, exorbitant, monthly rate.”’ Orange v. Starion Energy PA, Inc., 711 Fed. App’x. 681,
14

683 (3d Cir. 2017) (quoting complaint). The court affirmed dismissal of the claim, stating, “That
the price far exceeded the local public utility rate for a discrete amount of time is not sufficient to
show that [the EGS] breached its duty to calculate the price in accordance with the contract.” Id.
at 683. The court found that the existence of other factors stated in the contract, such as market
conditions in multiple territories prevented local public utility rates from being an acceptable
comparator by which the EGS’s rates could be judged Id at 683-84.

In Sevugan v. Direct Energy Servs., LLC, the plaintiff alleged that the defendant was in
breach of its contract because “the rates charged ‘were not commensurate with rates otherwise
available in the market or with changes in wholesale rates’ and were higher than rates charged by
[a local utility].” Sevugan v. Direct Energy Servs., LLC, 2018 U.S. Dist. LEXlS 82911, at *21
(N.D. lll. May, 17, 2018). The court held that because “[t]he contract allowed [the defendant] to
base its rate on more than one factor, including a discretionary component completely unrelated
to any market rates or wholesale prices,” the plaintiff failed to state a claim for breach of
contract, Id at *22-23.

Similarly, in Brown v. Agway Energy Servs., LLC, the plaintiff alleged that because the
defendant “charged variable rates between 20% and 46% higher than the local utility’s rate,” the
defendant was in breach of the contract. Brown v. Agway Energy Servs., LLC, 328 F. Supp. 3d
464, 472 (W.D. Pa. 2018). Relying on Orange and Sevugan, the Brown court found that
“Plaintiff’ s factual allegation regarding the discrepancy between the local utility rate and [the
defendant]’s utility rate as pled in the Complaint, in light of [the defendant]’s discretion to set
rates, is insufficient to ‘support the reasonable inference that [the defendant] did not adhere to [its
rate] formula.”’ Id. at 476.

The foregoing cases found that the inclusion of additional factors in the pricing structure,

particularly a discretionary factor, precluded a breach of contract claim based on the difference

15

between the EGS’s rates and the local utilities’ rate. Additionally, although an EGS’s discretion
is not unlimited, it may be quite broad See, e.g., Gorecki v. Clearview Elec., Inc., 338 F. Supp.
3d 470, 474 (W.D. Pa. 2018); Brown, 328 F. Supp. 3d at 472. Courts have dismissed breach of
contract claims based on “substantially higher” energy rates where the EGS’s rates far exceeded
the rates of the local utilities’ rates See Brown, 328 F. Supp. 3d at 473 (stating that “the terms of
the Customer Agreement here do not give [defendant] total discretion to set whatever electricity
rate it so chooses but the inclusion of the term ‘discretion’ does provide [defendant] with some
leeway in setting its rate”); see also Orange, 711 F. App’x at 683 (affirming dismissal of breach
of contract claim where defendant’s rates were three times the local utility’s rates); Sevugan,
2018 U.S. Dist. LEXlS 82911, at *7, 23-24 (dismissing breach of contract claim where
defendant’s rates were as much as 350% of the local utility’s rates); Harnlen v. Gateway Energy
Servs. Corp., 2017 U.S. Dist. LEXlS 31396, at *5, 10 (S.D.N.Y. l\/Iar. 6, 2017) (dismissing
breach of contract claim where defendant’s rates were as much as twice the local utility’s rates).
ln the instant case, the Updated Terms and Conditions provide that “the price will be
calculated monthly and may change each month in response to market fluctuations and
conditions at the discretion of Sperian Energy.” (ECF No. 36-2, at 3; ECF No. 36-3, at 3). The
contracts further state that the monthly “price includes the price for electric generation,
transmission, and related services and includes reimbursement for the state gross receipts tax.”
(ECF No. 36-2, at3; ECF No. 36-3, at 3). Thus, the monthly rate considers more than one factor,
including a discretionary component Plaintiff Corsale alleges he was charged rates that were
between 13% and 102% more than what his local utility charged, and Plaintiff Taylor alleges he
was charged between 6% and 135 % more than his local utility’s rates-rates that are within the
range that other courts have held did not constitute a breach. (ECF No. 31, at 1111 65, 67). ln light

of the inclusion of additional factors in the contracts especially the discretionary factor, the fact

16

that Defendant Sperian Energy’s rates were up to 135 % greater than the local utility’s rates is not
sufficient to establish a claim for breach of contract

b. Correlation with wholesale market conditions

Plaintiffs also allege that Defendant Sperian Energy breached each of its contracts by
charging consumers rates that are “untethered from wholesale market prices and conditions.”
(ECF No. 31, at 11 78). The issue, then, is whether Defendant Sperian Energy had a duty to
charge rates that were tethered to wholesale market rates or, in accordance with the relevant
language of the Updated Terrns and Conditions whether Defendant Sperian Energy had a duty to
charge rates tethered to market rates

First, in the Updated Terms and Conditions the price term begins with “may.” (ECF No.
36-2, at 3; ECF No. 36-3, at 3). “lt is beyond dispute that ‘may’ is a permissive, not a
mandatory, term.” Donaldson v. Informatica Corp., 2009 U.S. Dist. LEXlS 111142, at *25
(W.D. Pa. Nov. 30, 2009), a]j"d, 420 Fed. App’x. 204 (3d Cir. 2011). The relevant provision
states that the price “rnay change each month in response to market fluctuations and conditions at
the discretion of Sperian Energy,” (ECF No. 36-2, at 3; ECF No. 36-3, at 3) (ernphasis added),
meaning that the price could, but did not have to, change according to conditions in the market,
wholesale or otherwise Additionally, the permissive nature of this provision is undergirded by
the phrase “at the discretion of Sperian Energy.” Thus, the express language of the contract does
not create a duty for Defendant Sperian Energy to tie its rates to “market fluctuations and
conditions,” much less to “wholesale market prices and conditions.”

Moreover, even if Defendant Sperian Energy had a duty to tie its rates to market
conditions or wholesale market conditions the facts pleaded in the Amended Complaint are not
sufficient to show that Defendant Sperian Energy failed to fulfill its duty. The purpose of

deregulation of the energy industry was to allow energy suppliers to use innovative pricing

17

techniques including purchasing electricity in advance. (ECF No. 31, at 11 25). Although EGSs
and utilities experience the same or similar market fluctuations and conditions it seems that they
may respond to those changes in different manners and at different times Thus, not only are
their pricing structures likely different, but the effects of market fluctuations and conditions may
be felt by EGS customers in a different billing period from utility customers Accordingly, a
side-by-side, monthly comparison of Defendant Sperian Energy’s rates to the local utilities’ rates
is not sufficient to support the conclusion Defendant Sperian Energy did not base its rates on
market fluctuations and conditions or on wholesale market conditions

Therefore, in addition to the conclusion that Plaintiffs’ breach of contract claim in Count l
fails because the claim is based on the lnitial Terms and Conditions Count l also fails to the
extent that the claim can be analyzed in light of the governing contractual language found in the
Updated Terms and Conditions Furthermore, in light of the express language of the price term
in the Updated Terms and Conditions and the facts alleged by Plaintiffs regarding Defendant
Sperian Energy’s performance of its contracts the Court concludes that any attempt by Plaintiffs
to reframe the Amended Complaint to sufficiently plead a breach of contract claim would be
futile. Therefore, Count l of the Amended Complaint will be dismissed, without leave to amend,

because amendment of this claim would be futile.

3. Volantary payment doctrine and applicability of the UCC
Because the Court finds that Plaintiffs have not alleged a breach of contract, Defendant
Sperian Energy’s arguments regarding the voluntary payment doctrine and the applicability of

the UCC’s pre-suit notice requirement are not reached

18

B. Unj ust enrichment claim

Next, Defendant Sperian Energy moves to dismiss Count lll of the Amended Complaint,
in which Plaintiffs assert a claim of unjust enrichment, arguing that the existence of a valid and
enforceable contract precludes such a claim. (ECF No. 37, at 26). Unjust enrichment, an
equitable, quasi-contractual doctrine, is “‘inapplicable when the relationship between the parties
is founded on a written agreement or express contract.”’ Cook v. General Natrition Corp., 749
Fed. App’x. 126, 129 (3d Cir. 2018) (quoting Benejit Tr. Life lns. Co. v. Union Nat. Bank of
Pittshurgh, 776 F.2d 1174, 1177 (3d Cir. 1985)). A plaintiff may plead a claim for unjust
enrichment in the alternative to a breach of contract claim “only when the validity of the contract
itself is actually disputed, making unjust enrichment a potentially available remedy.”
Grudkowski v. Foremost lns. Co., 556 Fed. App’x 165, 170 n.8 (3d Cir. 2014). The parties agree
that express written contracts controlled their relationships (ECF No. 31, at 11 98; ECF No. 37, at
26), and the Court finds that the existence of enforceable written contracts is beyond dispute.

Therefore, Count lll of the Amended Complaint is dismissed under Rule l2(b)(6).

C. Unfair Trade Practices and Consumer Protection Law claim

Lastly, Defendant Sperian Energy moves to dismiss Count ll of the Amended Complaint,
in which Plaintiffs bring a claim under the catch-all provision of the UTPCPL. (ECF No. 37, at
21). The Commonwealth of Pennsylvania enacted the UTPCPL in order “to even the bargaining
power between consumers and sellers in commercial transactions” Commonwealth v. Golden
Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1023 (Pa. S. Ct. 2018). Accordingly, the UTPCPL
is a remedial statute that “aims to protect the consumers of the Commonwealth against fraud and
unfair or deceptive business practices.” Id. As such, “it is to be construed liberally to effectuate

that goal.” Ia’. The catch-all provision of the UTPCPL states that “unfair methods of

19

competition” and “unfair or deceptive acts or practices” include “[e]ngaging in any other
fraudulent or deceptive conduct which creates a likelihood of confusion or of misunderstanding.”
73 P.S. § 201-2(4)(xxi). A plaintiff establishes a claim under the “deceptive” portion of this
provision by showing (1) “a deceptive act, that is conduct that is likely to deceive a consumer
acting reasonably under similar circumstances”; (2) the plaintiff s justifiable reliance on that
deceptive act; and (3) that the plaintiff s justifiable reliance resulted in ascertainable loss
Montanez v. HSBC Mortg. Corp., 876 F. Supp. 2d 504, 519 (E.D. Pa. 2012).

Regarding the first element, in addition to the statutory language requiring that the
deceptive conduct produce “a likelihood of confusion or misunderstanding,” courts have
described “deception” and “deceptive conduct” in various ways For example, a deceptive act is
“the act of intentionally giving a false impression or a tort arising from a false representation
made knowingly or recklessly With the intent that another person should detrimentally rely on it.”
Seldon v. Home Loan Services, Inc., 647 F.Supp.2d 451, 470 (E.D. Pa. 2009) (internal quotations
omitted). Similarly, “[a]n act or a practice is deceptive or unfair if it has the capacity or tendency
to deceive.” Christopher v. First Mat. Corp., 2006 U.S. Dist. LEXlS 2255, at *11 (E.D. Pa. Jan.
20, 2006). Additionally, actual deception is not required; “rather, it need only be shown that the
acts and practices are capable of being interpreted in a misleading way.” Commonwealth v.
Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1023 (Pa. S. Ct. 2018) (internal quotations
omitted). As to the second element, whether a plaintiff s reliance was justifiable “‘is typically a
question of fact for the fact-finder to decide, and requires a consideration of the parties their
relationship, and the circumstances surrounding their transaction.”’ Levine v. First Am. Title Ins.
Co., 682 F. Supp. 2d 442, 467 (E.D. Pa. 2010) (quoting Toy v. Metro. Life Ins. Co., 928 A.2d

186, 208 (Pa. Super. Ct. 2007)).

20

Here, Plaintiffs specifically allege in Count ll that Defendant Sperian Energy violated the
UTPCPL in two ways. First, Plaintiffs allege that Defendant Sperian Energy violated the
UTPCL when it “failed to inform customers that its rates are substantially higher than those
based on the wholesale market price and rates of electricity.” (ECF No. 31, at 11 108). Second,
Plaintiffs allege that Defendant Sperian Energy is liable under the UTPCPL for “intend[ing] that
consumers would rely on Sperian’s failure to disclose the monthly fees to induce them to enroll
in Sperian’s electricity plans” Id. at 11 109. Additionally, in their Response in Opposition to the
l\/lotion to Dismiss Plaintiffs argue that their Amended Complaint also alleges that Defendant
Sperian Energy violated the UTPCPL by engaging in a bait-and-switch tactic with the lnitial and
Updated Terms and Conditions (ECF No. 46, at 20). Defendant Sperian Energy counters these
allegations by arguing that each fails to sufficiently state a claim under the UTPCPL. (ECF No.
37, at 21-23; ECF No. 49, at 11). Defendant Sperian Energy also argues that Plaintiffs’
UTPCPL claim is barred by the parol evidence rule, the gist of the action doctrine, and the

economic loss doctrine. (ECF No. 37, at 21, 23-26).

l. Substantially higher rates

First, Defendant Sperian Energy argues that the facts do not support Plaintiffs’ conclusion
that Defendant Sperian Energy violated the UTPCPL by allegedly “fail[ing] to inform customers
that its rates are substantially higher than those based on the wholesale market price and rates of
electricity.” (ECF No. 37, at 21~22; ECF No. 31, at 11 108). The Court agrees that Defendant
Sperian Energy informed Plaintiffs that its rates could be higher than the local utilities’ rates
Although the lnitial Terms and Conditions did not govern the time periods in which Plaintiffs
were under the month-to-month variable rate agreements the lnitial Terms and Conditions

nonetheless forecasted for Plaintiffs that, had the lnitial Terms and Conditions continued to

21

apply, there would be no cap on the variable rate and that there was no guarantee of savings
(ECF No. 31-1, at 4; ECF No. 31-2, at 4). That these provisions are omitted in the Updated
Terms and Conditions does not mean that Defendant Sperian Energy agreed to cap the variable
rate or guarantee savings in the Updated Terms and Conditions Additionally, both the lnitial
and the Updated Terms and Conditions stated that “Sperian Energy’s price may be higher or
lower than [the local utility]’s rate in any given month,” (ECF No. 31-1, at 4; ECF No. 31-2, at 4;
ECF No. 36-2, at 3; ECF No. 36-3, at 3), and each monthly bill included a side-by-side
comparison of Defendant Sperian Energy’s rates and the local utility’s rates (ECF No. 31, at 14
n.10, 16 n 12). Plaintiffs thus were plainly informed each month of the difference between
Defendant Sperian Energy’s rates and their local utilities’ rates

ln sum, the facts alleged in the Amended Complaint do not support Plaintiffs’ allegation
that Defendant Sperian Energy “failed to inform customers that its rates are substantially higher.”

Therefore, Plaintiffs fail to state a claim under the UTPCPL on this basis

2. Monthly fees

Second, Defendant Sperian Energy challenges the allegation that it “intended that
consumers would rely on Sperian’s failure to disclose the monthly fees to induce them to enroll
in Sperian’s electricity plans.” (ECF No. 37, at 22; ECF No. 31, at 11 109). Defendant Sperian
Energy points out that the monthly fee at issue, the $4.93 Energy Service Fee, “is disclosed in the
opening paragraph of both of Plaintiffs’ Welcome Letters,” as well as in two other paragraphs
within the welcome letter and lnitial Terms and Conditions (ECF No. 37, at 22). The fact that
the fee is expressly stated three times combined with the fact that Plaintiffs had a three-day
rescission period during which they could cancel either of their agreements without penalty,

(ECF No. 31-1, at 4; ECF No. 31-2, at 4), makes clear that Plaintiffs were told about the fees and

22

were given the opportunity to reject the agreement, before they were required to pay the fees
Consequently, Defendant Sperian Energy’scharging of the monthly fee does not constitute

deceptive conduct.4

3. Bait-and-switch contracts

Next, Plaintiffs argue in their Response in Opposition to the Motion to Dismiss that they
also base their UTPCPL claim on allegations that Defendant Sperian Energy engaged in a bait-
and-switch tactic regarding the lnitial and Updated Terms and Conditions (ECF No. 46, at 20).
Specifically, Plaintiffs contend that “Defendant committed a deceptive act by sending one
contract (no matter when the customer signed up with Defendant) that stated the variable rates
would be based on wholesale electric prices and then deceptively updating the terms without
consideration in an attempt to provide it with unfettered discretion.” ]d. Defendant Sperian
Energy challenges this argument on the basis that it constitutes an improper attempt to rewrite
their Complaint. (ECF No. 49, at 11).

A reading of the entire Amended Complaint suggests there are facts that might support an
allegation that Defendant Sperian Energy violated the UTPCPL by engaging in a bait-and-switch
tactic, but such claim is not sufficiently pleaded in Count ll. While Plaintiffs refer to the alleged
bait-and-switch scheme in their factual allegations they do not tie the alleged conduct to the
necessary elements for a violation of the UTPCPL in Count ll. (See ECF No. 31, at 1111 4, 12, 13,

39, 48). Accordingly, the Court will not address this issue on the merits but will give Plaintiffs

 

4 lt is on this part of Plaintiffs’ UTPCPL claim that the Court considered converting the l\/lotion
to Dismiss to a Motion for Summary Judgment. Defendant Sperian Energy provided transcripts
of both phone calls in which Plaintiff Corsale and Plaintiff Taylor signed up with Defendant
Sperian Energy. (ECF Nos. 36-9, 36-10). The Court ultimately concluded that it did not need to
consider these transcripts in order to decide the Motion, because the transcripts did not alter the
Court’s analysis and conclusion that this part of the UTPCPL claim fails

23

leave to amend their Amended Complaint should they decide to continue to pursue this UTPCPL

claim.

4. Parol evidence rule, gist of the action doctrine, and economic loss doctrine
Having decided that Plaintiffs’ UTPCPL claim fails on all grounds the Court does not
need to address the applicability of the parol evidence rule, the gist of the action doctrine, nor the

economic loss doctrine at this time.

ln conclusion, Count ll of the Amended Complaint, in which Plaintiffs alleged violations
of the UTPCPL, will be dismissed Plaintiffs will be given leave to amend in accordance with

this opinion

III. Conclusion
Based on the foregoing, Defendant’s Motion to Dismiss is GRANTED.
FURTHERMORE, the Court finds that amendment as to Counts 1 and lll would be futile.
Plaintiffs are afforded leave to amend Count ll, on or before April 24, 2019, in accordance with
the foregoing opinion Absent an amendment, the case shall be terminated lf Plaintiffs amend

their complaint, Defendant Sperian Energy shall file an answer on or before May 8, 2019.

IT IS SO ORDERED.

 

./'y:;; ,'/
va aff ff a!/" /- ;/`) j 1
DATE W'/ aff 4 rt net § ima-tilf?%-£:y-§f¥§»t§iazaa/
' Mari yni.ll H§ran

United States District Judge

24

